Hofstadter, J.
(dissenting). Though, as the Per Curiam recognizes, the court is not an enforcement agency, I should be unwilling to ignore or condone the nonobservance of statutory requirements, especially those prescribed to protect life and safety, even in the absence of notice of violation by the authorities charged with enforcement. The landlord here failed to establish any unlawful condition. The mere presence of persons in single-room occupancy does not of itself make out a violation; it is only when the other statutory requirements applicable to such occupancy are not met that the occupancy becomes illegal (Multiple Dwelling Law, § 248; Multiple Dwelling Code, Administrative Code of City of New York, § D26-3.7, subd. b; § D26-8.0). The landlord here made no attempt to prove that the physical condition of the premises from which he sought to evict the tenant did not conform to the statutory standards. Hence, I dissent.
Steuer, J. P., and Hecht, J., concur in Per Curiam opinion; Hofstadter, J., dissents in opinion.
Final order reversed, etc.